                        IN THE UNITED STATE DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES, et al.                                         PLAINTIFFS

VS.                                   4:19-CV-00046-BRW

ARKANSAS BOARD OF HEALTH                                                            DEFENDANT

                                             ORDER

       Pending is Plaintiffs’ Motion to Remand (Doc. No. 9). Defendant has responded.1 For

the reasons set out below, the case is REMANDED for lack of jurisdiction.

I.     BACKGROUND

       Defendant cited Plaintiffs for alleged violations of the Arkansas’s Women’s Right-to-

Know Act. Specifically, Plaintiffs are alleged to have violated the provision that prohibits a

“physician, facility, employee or volunteer of a facility, or any other person or entity” from

requiring or obtaining payment “provided in relation to abortion” until after the 48-hour

“reflection period” has passed.2 After an adverse state agency ruling, Plaintiffs appealed the case

to the Circuit Court of Pulaski County, Arkansas.

II.    DISCUSSION

       “The presence or absence of federal-question jurisdiction is governed by the

‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only when a federal

question is presented on the face of the plaintiff’s properly pleaded complaint.”3 Rather than a

complaint, this case proceeded to the Circuit Court of Pulaski County, Arkansas under an



       1
        Doc. No. 13.
       2
        Ark. Code Ann. § 20-16-1703(d).
       3
       Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (quoting Gully v. First Nat’l
Bank, 299 U.S. 109, 112–113 (1936)).

                                                 1
“Appeal from Administrative Decision.”4 That filing indicated that Plaintiff was appealing

because the Arkansas Board of Health’s (“ABH”) adverse ruling, in a state-agency proceeding,

was “insufficient under the law to permit judicial review” and Plaintiffs wanted to preserve its

issues for appeal. Plaintiffs also filed a “writ of mandamus to compel [Defendant] to perform a

purely ministerial act pursuant to the Arkansas Administrative Procedures Act.”5 In other words,

it appears to me that the only issue currently raised in this case is whether the ABH has complied

with the Arkansas Administrative Procedures Act, and whether it should be ordered to comply

with the Act. In fact, for relief, Plaintiffs assert that they “want and are entitled to ‘ordinary

appellate review’ of the ABH decision.”6 Accordingly, there are no pending federal claims and

this Court lacks jurisdiction.

                                          CONCLUSION

       Based on the findings of fact and conclusions of law above, this case is REMANDED.

The Clerk of the Court is directed to immediately remand this case to the Circuit Court of

Pulaski County, Arkansas. Plaintiffs’ Motion to Remand (Doc. No. 9) is DENIED as MOOT.

       IT IS SO ORDERED this 13th day of March, 2019.



                                                             /s/ Billy Roy Wilson
                                                              UNITED STATES DISTRICT JUDGE




       4
        Doc. No. 2.
       5
        Doc. No. 5.
       6
        Doc. No. 7.

                                                   2
